DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 26 July 2022 in response to the non-final office action mailed on 28 April 2022 has been considered.  Claim(s) 1-17 is/are pending.  Claim(s) 16 and 17 has/have been added.  Claim(s) 1-17 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, it is unclear what the upper limit of the weight of the metal coating is since the range is open ended and does not have an upper limit. How much weight can be present in each square meter before too much metal is present?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-155 128 A to Imaida in view of JP 51-77820 in view of JP 60-140829 to Watanabe.

Regarding claim 1, Imaida discloses a thermally activated building panel (1) adapted to be mounted at a ceiling or wall of a room, comprising a metal plate (11) having a room-facing surface (lower surface of 11) and a building-facing surface (upper surface of 11), wherein a heat-exchanger tube (2) for conveying a cooling or heating medium is in conductive thermal contact with the building-facing surface of the metal plate (Fig.3), and wherein a textile (13) is arranged on the room-facing surface of the metal plate (Fig.3), the textile having a first surface generally contacting the metal plate (upper surface of 13 is in contact with the lower surface of 11) and a second surface (lower surface of 13) generally visible from said room.
Imaida discloses the textile secured to the plate and is taut across the surface of the metal plate but does not specifically state wherein the first surface of the textile is metallized with metal particles on the textile, and wherein the metal particles on the textile contact the metal plate by tensioning the textile, which is separate from the metal plate, between opposed edges of the metal plate.
JP 820 discloses providing a textile (1) forming a room facing surface of a panel in tension between perimeter framing members (2) of the panel.
Watanabe discloses providing a surface of a textile fabric (6) with deposited aluminum (7).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have provided the textile of Imaida in tension as taught by JP 820 across the metal plate so to ensure the textile is in contact with the metal plate and further to ensure the visible surface of the panel remains taut and flat giving off an ideal aesthetic appearance.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a layer of deposited aluminum as taught by Watanabe to the building facing surface of the textile of Imaida so to ensure the heat/cool from the fluid of the panel is easily transferred through the textile and into the room beneath the ceiling panel. Watanabe teaches wherein the aluminum deposition on the textile increases the thermal conductivity of the textile fabric.
It should be noted that the recitation “contact the metal particles on the textile, by tensioning the textile” is deemed a product-by-process recitation, therefore, determination of patentability is based on the product itself.  See MPEP 2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985)

Regarding claim 2, Watanabe discloses wherein the first surface of the textile is metallized by deposition of metal particles on the textile in the form of vacuum deposition (See Translation), but does not specifically disclose ion plating, electroplating, or electroless plating. 
Further, it should be noted that the claim is considered product-by-process claim, therefore, determination of patentability is based on the product itself.  See MPEP 2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985).
Regarding claim 3, Watanabe discloses wherein the first surface of the textile is metallized by vacuum deposition (See Translation). 
Further, it should be noted that the claim is considered product-by-process claim, therefore, determination of patentability is based on the product itself.  See MPEP 2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985).
Regarding claim 4, Watanabe discloses wherein the metal particles deposited on the textile are aluminum (7; See translation).  
Regarding claim 5, Watanabe discloses wherein the metal particles deposited on the textile forms a metal coating integrated into the structure of the first surface of the textile (7, See translation). 
Regarding claims 6-9, Imaida in view of Watanabe do not specifically disclose the thickness and the weight of the metal deposit coating, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used routine experimentation to determine the optimal coating characteristics to achieve a desired thermal conductivity. 
Regarding claim 10, Imaida does not disclose wherein the metal plate is arranged within a frame composed by profile members, but JP-820 discloses a frame composed by profile members (2) wherein each profile member has a rounded outer edge (lower, outer edge of 2) connecting a room-facing side of the profile member with a building-facing side of the profile member, wherein the textile is bent about the rounded outer edges of the profile members (Fig.2), and wherein an edge of the textile is fixed resiliently by means of at least one spring member to the building-facing side of the profile members (6).  
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have provided a frame to the panel of Imaida as taught by JP-820 so to provide a means to secure the textile of the panel and further to provide a finished, aesthetic look by providing a bordering frame to the panel. The frame also provides protection to the metal panel.
Regarding claim 14, Imaida discloses wherein the metal plate is perforated (12) to allow transmission of sound waves from the room into an acoustically absorptive panel behind.  
Regarding claim 15, Imaida and Watanabe disclose wherein the second surface of the textile is at least substantially free from metal particles (Imaida does not disclose metal particles; Watanabe discloses a coating 7 on the interior side of 6).

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are allowed.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 9 under 112, Applicant argues that courts have established that claims that do not recite a bound to a range are not necessarily indefinite, and also cites case law to further back this argument. Regarding In re Kroekel, the subject matter of the conclusion was different ingredient adding up to 101%, and the courts deemed that just because some of the combinations of the ingredients were impossible, one of skill would be familiar with the ranges of ingredients and therefore are not automatically indefinite. Further the other cases are directed to subject matter which is not directly equivalent either. In the instant case, the claims provide a lower limit for a weight per square meter for the metal coating, but do not provide upper limits for this metal coating. Would one of ordinary skill in the art be able to determine an upper limit without specific experimentation? At what weight is the amount of metal not longer advantageous? At what weight is Applicant wasting money on the metal deposition? At what weight is the metal layer too heavy for the application?
Applicant also argues that Imaida and Watanabe do not disclose a textile contacting the metal plate by tensioning. The recitation of “by tensioning” is a product by process recitation. The final product is a textile in tension contacting a metal plate. Imaida discloses the textile contacting the metal plate. Watanabe teaches the known idea of providing a textile in tension with the textile stretched and secured to the frame. Therefore providing the tensioned fabric to the assembly of Imaida would have been obvious to one of ordinary skill in the art and the combination teaches the final product of the claims.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635